 178DECISIONSOF NATIONALLABOR RELATIONS BOARDStoutco,Inc. and United Steelworkers of America,AFL-CIO. Cases 25-CA-3209 and 25-RC-3819December15, 1969DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY MEMBERSFANNING, BROWN, AND JENKINSOn May 26, 1969, Trial Examiner Maurice S.Bush issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action,as set forth inthe attached Trial Examiner's Decision. He furtherfound that the Respondent had not engaged incertain other unfair labor practices alleged in thecomplaint and recommended dismissal as to them.Inaddition, the Trial Examiner found that theRespondent's conduct prior to the election held inCase 25-RC-3819 was not so objectionable as tojustifythesettingasideof the election, andrecommended the certification of the results thereof.Thereafter the General Counsel and the ChargingParty filed exceptions to the Trial Examiner'sDecision and supporting briefs. The Respondentfiled a brief in opposition to the exceptions filed bythe Charging Party.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct,asamended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision,the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions,and recommendations of theTrial Examiner,as modified herein.1.In the absence of any further identification orconnection being made between Bergbreiter and thereferences to, or derogatory characterizations of,paidunionorganizersduringPresidentStout'sspeech,we find insufficient basis for the TrialExaminer's8(a)(l) finding predicated solely uponStout'saction in having Bergbreiter identify aparticularbook as being a union organizer'shandbook and then immediately embarking on aspeech in which repeated references were made topaid union organizers.However,we do find, inagreement with the General Counsel'sexceptions,that Stout exceeded the bounds of the free speechproviso of the Act in his private conversation withBergbreiteroccurring immediately following theaforementionedspeech.Stout'sinvitationtoBergbreitertoquithisemploymentwith theRespondent and his prediction that Bergbreiterwould be gonebyAugust 16 (the first Fridayfollowing the scheduled election) were an attempt toharrass and coerce Bergbreiter in the exercise of hisSection 7 rights, and hence violative of Section8(a)(1) ofthe Act.'2.The General Counsel and the Charging Partyhave further excepted to the Trial Examiner's failureto set aside the election and issue an appropriateorder requiring the Respondent to recognize andbargainwiththeUnionasthemajorityrepresentative of its employees.We find merit in thefirst of these exceptions.As more fully set forth in the Trial Examiner'sDecision, during the critical period preceding theAugust 13, 1968, election, where the Union failed toachieveamajorityof the votes cast in theBoard-conducted election, the Respondent, primarilythrough themedium of welding shop foremanWaterson,on numerous occasions threatened loss ofexisting benefits, plant closing or the imposition ofharsherworking conditions,andmade unlawfulinterrogations and promises of benefit in an attempttodissuadetheemployeesfrom joiningorsupporting theUnion.These threats, etc., wereaccompanied by seven antiunion speeches made bythe Respondent's President Stout, the first of whichoccurred on July 2, 1968, 1 day after the Unionreceived authorization cards from a majority of theRespondent's employees.Inrefusingtosettheelectionasideandrecommending certification of the results thereof,theTrialExaminer observed that in view of the"minimal nature of the misconduct" and "the factthat the misconduct, if it had any affect at all, wasdirectedatonlya very small fraction of theemployeesvotingattheelection,"the"Respondent's pre-election conduct had virtually noimpact or effect on the outcome of the election."Thus, the Trial Examiner has erroneously assumedthat therestrainingeffect of the coercive conduct islimited solely to the employees directly involved andthat there must be a clear showing of actual impacton the outcome of the election. However, contraryto the Trial Examiner, the Board and courts havelongrecognizedthatemployerthreats,etc.,concerningunionactivity,particularlyinanindustrial plant and during a preelection campaign,are likely to receive prompt and wide circulation.'Accordingly,to evaluateproperly the probable effectof conduct which is coercive in nature,the numberof instances of interference, or the number ofemployeesdirectlyinvolved,cannotserveasdeterminative factors.3The controlling factor is'SeeGarcrest Divisionof UnitedMills Corporation,118NLRB 158,163-164.'SeeLeonard Refineries,inc.,147 NLRB 488'SeeN.L.R B. v.Donnelly Garment Co.,330 U.S. 219, 231,where theSupreme Court observed that"a feeling by employees'that they wereunder no sense of constraint...isa subtle thing,and the recognition ofconstraintmay call for a high degree of introspective perception'.. .Since the impact of the specific conduct upon the employeedirectlyinvolved is so inexactly ascertainable, the possibility of measuring the180 NLRB No. 11 STOUTCO, INC.whethertheconductinvolvedineachcasereasonably tends to interfere with a free anduncoerced choice by the employees. In all thecircumstancesof this case, we find that theRespondent's conduct tended to inhibit a free choiceby the employees and necessitates the setting asideof the election.4However, contraryto the contentionof both theCharging Party and General Counsel, we do notbelieve that, in all the circumstances of this case, theunfair labor practices were of such a nature as towarrant imposition of a bargaining order.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, asmodifiedbelow,andherebyordersthattheRespondent,Stoutco, Inc.,Bristol,Indiana, itsofficers,agents, successors,and assigns, shall taketheactionsetforthintheTrialExaminer'sRecommended Order, as herein modified:1.Add the followingas paragraph1(f)of theTrial Examiner's Recommended Order:"(f) Inviting orsuggestingthat any employee seekemployment elsewhere because of membership in, oractivities on behalf of, the Union."2.Add the following as the sixth indentedparagraph of the notice marked "Appendix":WE WILL NOT invite or suggest that anyemployee seek employment elsewhere because ofmembership in, or activities on behalf of, theUnion.IT IS FURTHER ORDERED that the election held onAugust 13, 1968, in Case 25-RC-3819, be, and ithereby is, set aside, and said case is herebyremanded to the Regional Director for Region 25 toconduct a new election.[DirectionofSecondElection'omitted frompublication.]precise impact upon others not identified would appear futile.'Nor do we,unlike the Trial Examiner, believe that Waterson's threats,etc.,were any less coercive because the"psychological relationship ofWaterson to the welders was more that of an equal than that of asupervisor."Cf.MalloryPlastics,149 NLRB 1649, where the Board founda foreman's request to remove a union insignia,made"as a friend, not asa foreman,"was coercive.'Cf.N.L.R.B.v.GisselPacking Company,395 U.S. 575.'In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with them.ExcelsiorUnderwearInc.,156 NLRB1236;N.L.R.B. v.Wyman-Gordon Company,394 U.S. 759.Accordingly,it is hereby directed that an election eligibilitylist,containing the names and addresses of all the eligible voters,must befiled bythe Employer with the Regional Director for Region 25 within 7daysafter the date of issuance of the Notice of Second Election by theRegional Director.The Regional Director shall make the list available toallparties to the election.No extension of time to file this list shall begranted by the Regional Director except in extraordinary circumstances.Failure to comply with this requirement shall be grounds for setting asidethe election whenever proper objections are filed.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE179MAURICES.BUSH,Trial Examiner: This consolidatedproceeding presents three basicissues.The first of theseunder the amended complaint, as amended, in Case25-CA-3209 is whether the Respondent has interferedwith, restrained, or coerced its employees in the exerciseof the rights guaranteed in Section 7 of the NationalLabor Relations Act in violation of Section 8(a)(1) thereofby alleged acts and conduct as follows: (1) threateningemployeeswith the withdrawal of existing employeebenefitsand existingterms and conditions of employmentiftheUnion got in, (2) threatening to coercively exactgreater amountsof work from its employees if the Uniongot in,(3) interrogating employees concerning their ownand other employees' union membership, activities, anddesires, (4) threatening employees with the loss of theirjobs if they supported the Union or if the Union got in,(5) threatening to close its doors if the Union got in and(6) threatening and coercing employees because of theiractivity on behalf of the Union.'TheaboveassertedunfairlaborpracticesbyRespondent are alleged by the complaint herein to haveoccurred prior to a consent election conducted by theBoard on August 13, 1968, upon petition of the Union.The Union lost the election by a vote of 35 for and 45againsttheUnion, out of 80 counted valid votes. Inaddition therewere 7 challenged ballots. The Unionthereafterfiledobjectionstotheconductof theRespondent affecting the results of the election. Theobjections,as certified by the Regional Director, areidenticalwith the unfair labor practices charged by theoriginal complaint in Case 25-CA-3209.The second issue in this consolidated proceeding iswhether theresultsof the election should be set asidebecauseofRespondent'sallegedaforementionedpreelection unfair labor practices.The thirdand final issueiswhether Respondent is inviolation of Section 8(a)(5) of the Act (a) by its admittedrefusal to recognize the Union and to bargain with itunder the Union's claim that it represented a majority ofthe employees in the involved bargaining unit, and (b) byitsallegedconduct inunderminingtheUnion anddestroying its majority status through its aforementionedallegedpreelectionunfairlaborpractices.One ofRespondent's defenses is that it refused to bargain withthe Union because the Union did not represent a majorityof the employees in the bargaining unit. The Unionrequested recognition from the Respondent by letter datedJune 19, 1968 and indirectly by a petition for an electionfiled with the Board on June 25, 1968 at which times it isa conceded fact that the Union did not represent amajority of the employees in the unit. The Union made nonew or further demands for recognition upon Respondentother than those containedin itsletter of June 19 and itselection petition of June 25. The Union finally attainedmajority status on July 1, 1968. There being no newdemand forrecognitionon July 1, the ultimate questionunderRespondent's said defense is whether Respondenton July 1 was undera continuingdemandfor recognitionand bargainingby reason of the Union demand letter of'The alleged conduct set forthaboveunder the numerical(5) was madepart of the amended complaint in Case25-CA-3209 by oralamendment atthe trial.G C. Exh. 1(n) 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDJune 19 and its petition of June 25 as contended bycounsel supporting the complaint. This involves a mixedquestion of fact and law In addition, Respondent alsodefends its admitted refusal to bargain with the Unionfrom and after July 1, 1968, on the ground that it had agood-faith doubt as to the Union's majority status as ofJuly 1, 1968, and thereafter.Respondent denies all of the unfair labor practicesalleged in the amended complaint as amended at the trial.The original complaint in Case 25-CA-3209 was issuedonOctober 31, 1968, pursuant to a charge filed andserved on Respondent on August 16, 1968. An amendedcomplaint, based upon the same charge, was issued onJanuary 2, 1968 The "Report on Objections To ConductAffectingResults of the Election" in Case 25-RC-3819was also issued on October 31, 1969. The latter alsocontainedanorder consolidating the two cases for"purposes of hearing, ruling, and decision by a TrialExaminer."The consolidated cases were tried at Elkhart, Indiana,on February 4 and 5, 1969. Briefs received from counselforGeneralCounsel and for Respondent have beencarefully reviewed and considered.Upon the entire record and from his observation of thewitnesses, the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent Stoutco, Inc., an Indiana corporation, isengaged in the manufacture, sale, and distribution offabricated steel products, and related products at its plantinBristol, Indiana, which is also its principal office andplaceofbusiness.During the past 12 months, arepresentativeperiod,Respondent in the course andconduct of its business operations, purchased, transferred,and delivered to its plant, goods and materials valued inexcess of $50,000, which were transported to its plantdirectly from States other than the State of Indiana.Similarly, during the past 12 months, Respondent in thecourseandconductofitsbusinessoperations,manufactured, sold, and distributed at its plant, productsvalued in excess of $50,000, which were shipped from itsplant directly to States other than the State of Indiana[I.THE LABORORGANIZATIONBy stipulation,it is found that the United Steelworkersof America,AFL-CIO,isa labor organization within themeaning of Section2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. Background FactsStoutco, Inc., was founded as a business enterprise byRichardH. Stout in 1959. From the inception of theCompany, Stout has been its majority stockholder,president, and chairman of its board of directors. Morespecificallythanheretoforestated,theCompany isengaged in the manufacture of parts and panels for truckbodies,trucktrailers,boats,camper trailers,andmiscellaneous medium and heavy sheet metal fabrications.Itmanufactures some 3,000 parts for shipment to theplants of customers for assemble into the final product.Respondent's plant has a number of departments andoperates two shifts per day. Among those mentioned atthe hearing were the welding, press, shearing, shipping,and maintenance departments. The record shows that theonly department involved in the alleged 8(a)(1) unfairlabor practices has been its welding department. Therecord further shows that only the day shift of the weldingdepartment was involved in these alleged unfair laborpractices.During the 2-month period prior to the electionheld on August 13, 1968, the number of welders employedin the day shift fluctuated between 5 and 9. In the same2-month period, Respondent's total number of employeesin the appropriate unit here involved averaged about 135Large layoffs occurred both prior to and shortly after theelection due to business recessions. At the time of thetrial, only some 42 persons were employed at the plant.It is established by the pleadings that all hourly ratedemployees of the Respondent at its Bristol plant, exclusiveof supervisors, guards, and office personnel, constitute aunitappropriate for collective bargaining within themeaning of Section 9(b) of the Act.Respondent has an extremely high labor turnover dueto the highly competitive labor market of the area inwhich its plant is located In 1968, it hired approximately600 employees to maintain a payroll which never exceeded150 employees. About four out of six employees quitvoluntarily sometime during the course of the year. Someemployees worked as little as an hour or two or only afewdayswhen they quit.As stated by one ofRespondent's former employees, Tolby Owens, there was"such a turnover there, maybe you would get acquaintedwith one guy one day and he would be gone the next."The record shows that for every termination during theyear here in question there were 50 to 75 quits. None ofthe seven former employees who testified in support of thecomplaint were terminated; some quit and some werelayed off due to lack of work. The complaint does notchargetheRespondentwithanySection8(a)(3)discriminatory terminations or layoffsB. Alleged 8(a)(1) ViolationsGeneral Counsel's 8(a)(1) case is built largely aroundthe testimony of Jack Bergbreiter, Ronald Green, CharlesW. Nolan, Jr., and Tolby Owens. They are formeremployees of Respondent who had worked at the timeshere pertinent as welders on the day shift in Respondent'swelding department under the supervision of foremanRussellWaterson.2 At an employees' union organizationalmeeting held some days prior to the Union's letter of June19, 1968, to the Company demanding recognition, theywereelectedtoserveon the Union's negotiationcommittee. Bergbreiter, Green, and Owens voluntarily leftRespondent's employment not long after the Union lostthe representation election held on August 13, 1968;Nolan was layed off on June 13, 1968, due to lack ofwork and failed to return to Respondent's employmentwhen recalled two months later.Waterson has been in the employment of the Companysince the latter part of 1965. He was day shift foreman ofStoutco's welding department from about February 1968to about December 1968 when he was transferred toStoutco's maintenance department where he was workingat the time of the trial.Owens, who worked for Stoutco from December 1967to late August 1968, appears from the record to have beenthe earliest active advocate among the welders for a union'By amendmentto the complaint the name of "Watterson" wascorrected to "Waterson " STOUTCO, INC.shop.Waterson's testimony shows that Owens approachedhim to sign a Union authorization card on June 11, 1968,but that he declined. Thereafter numerous conversationstookplacebetweenWatersonand the welders hesupervised concerning the Union. The employee-witnesseshad difficultyinrecallingthedates of these variousconversations but generally placed them as having takenplace either before or after a speech made by PresidentStout to his employees on July 2, 1968. Stout's speech ofJuly 2 was the first of 10 preelection speeches he made tohis employees in which he sought to persuade them tovoteagainsttheUnion in the representation electionscheduled for August 13, 1968. The complaint herein doesnot allege that any of Stout's preelection speeches were inviolation of the Act. The Union, as heretofore noted, lostthe election.Waterson in his supervisory capacity was in almosthourly contact with his welders. In these contacts, theconversation frequently veered to the subject of theUnion's efforts to organize the plant. Waterson admittedtalking to Bergbreiter about the Union about once ortwice a day during the 2-month period prior to theelection.One or the other would initiate the subject of theUnion, but the subject was more frequently brought up byBergbreiter. In these conversations which were spirited butfriendly,BergbreiterespousedtheUnion's cause andWaterson expressed his opposition to having any union intheplant,Inbreakperiods,Waterson, by his ownadmission,wouldsometimesask the welders who werewearing union buttons, "How's thingsgoing?"with theUnion. In his various conversations with the welders,Waterson admitted that he told them that he did not careto have the Union come into the plant.Waterson's first conversation with Bergbreiter about theUnion occurred on June 11, 1968, the day Bergbreiter hadjustreturned to his job after a vacation.Watersoninquiredwhether he had signed a union authorizationcard.Upon Bergbreiter's admission that he hadsigned acard,Waterson told him that if the Union got in, theCompany would hire a new welding department foreman"with a bull whip" who would not be nearly as lenientwith hismen ashe was.'A few days later Waterson made the same statement toBergbreiter and otherwelders as they werewalking in agroup to their work stations after a rest break.On July 2, 1968, after Stout had made his first speechon the Union issue to the employees in the plant,Waterson approached the work station where BergbreiterandOwens and Aaron Moore, another welder, wereworking and asked them if they liked receiving free workgloves, work goggles, and anti-freeze (for their cars) fromthe Company. The men readily agreed that they enjoyedgetting these items "free."Waterson thereupon told themthat if the Union got in, they would no longer be receivingthese items without charge, but would be obliged to payfor them.Some 20 minutes later, Moore approached Waterson athis desk with a request for a pair of work gloves and acolored lens replacement.Waterson handed him therequested items with the remark, "You won't be gettingany more of this free stuff if theunion getsin."Thisreported comment is based on the credited testimony ofMoore and Bergbreiter who was at Waterson's desk atthat time also getting himself a pair of gloves. Moore hadbrief employment of only 27 days with the Respondent'The findings in this paragraph and the next paragraph are based uponthe credited testimony of Bergbreiter181when he was layed off due to lack of work. He was inlayoff status at the time of the election. He was recalledon August 28, 1968, but did not accept reemploymentwith the Company.A few days later on, or about July 5, 1968, Richard J.Curtis, a 20 year old trainee-welder, similarly requestedWaterson for a pair of gloves. As Waterson handed thegloves he told him, "You will have to buy your gloveswhen the union gets in here The same goes for your[protective] goggles."Disturbed by what Waterson hadtold him, Curtis sought out Bergbreiter and demanded thereturn of his union authorization card. Bergbreiter, whenmade aware of what was troubling Curtis, assured himthat he would not lose any of the employee benefits hewas then receiving if the Union got in Curtis thereupontoldBergbreiter that he could keep his card. Later thatday Waterson brought a pair of goggles to Curtis at hiswork station that he had earlier requested. In handing himthe goggles,Waterson repeated to Curtis in the presenceof Bergbreiter his prior comment that the Company wouldcease furnishing such items free to employees if the Uniongot in. The findings in this paragraph are based upon thejoint testimony of Curtis and Bergbreiter.Some days later, on or about July 10, Waterson, cameto Curtis' station to replace a clamp that had gone bad.He blamed Curtis for allowing the clamp to wear outprematurely and told him that if the Union got in, theCompany would penalize employees for negligent handlingof equipment. Curtis was laid off a month before theelection due to lack of work and never returned to theemployment of the Company.Referring once again to July 2, 1968, the record showsstillanother incident in which Waterson made predictionsto welders under his supervision as to what would happenif the Union got in. The incident occurred as a group ofwelders including Bergbreiter,CharlesAnglemyer andRonald Green were walking back to their stations from anemployees' meeting to which they had been summoned tohear President Stout's first union-issue speech. The menwere talking about the Union as they were walking totheirstation.Waterson came along and joined theconversation. In accordance with the credited testimony ofGreen,Waterson told the men, "If they [Union] got inhere they will hire a foreman in here with a black whip torun you guys." Anglemyer in relating the incident couldnot recallWaterson using the term "bull whip," but hedid recall that Waterson on the occasion here referred tomade it plain to the welders that more work would beexpected of them if the Union got in. Green left theemployment of the Company in October 1968, andAnglemyer, in November 1968; both left voluntarily.The joint testimony of Green and welder Owens furthershows that some 2 or 3 days later, Waterson directed asimilar remark to Owens, Bergbreiter, and Moore.The credited joint testimony of Green and welderOwens also shows that Waterson, in speaking to Owens,Bergbreiter, andMoore some 2 or 3 days later at theirwork station, told them that, "...if the Union ever getsin,thata lot of benefits would go [out] such as[automobile] license platemoney and [free] turkeys atThanksgiving...."Owens' testimony further shows that in the sameconversation,Waterson also stated that, ". . . if the uniongot in, the company would replace him [Waterson] with aman with a bull whip or black snake whip ..." to forcemore work out of the welders.Owens' testimony further shows that conversationsabout the Union between Waterson and his welders were 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDpracticallydailyoccurrences.Atoneoftheseconversations in early July 1968, as creditably related bybothOwens and Bergbreiter,Waterson toldOwens,Moore and Bergbreiter at their work stations that if theydropped the Union and formed an independent bargainingcommittee of their own, the Company would give them abetter deal than they would get through the Union.Another incident related by Owens as well as byBergbreiter shows that immediately after a speech byPresident Stout to his employees in mid-July concerningthe financial strains Union demands for increased wagesmight impose upon the Company, Waterson came toOwens' work station where he was working with Mooreand Bergbreiter and made the following comment tothem, "See, the Union won't help you a bit. In fact if theUnion gets in here and tries to get more money out ofthere, Stout is just going to have to close the door."Owens participated in the election of August 13, 1968,but voluntarily left the employment of the Companyshortly thereafter.Testimony was also received from another welder onthe Union's bargaining committee, Charles W. Nolan, Jr.,relating to remarks he heard Waterson make about theUnion. As heretofore noted, Nolan was laid off on June13, 1968, due to lack of work, but when recalled some 2monthslater,failedtoreturntoRespondent'semployment.His total employment with Respondentcomprised only a month. As Nolan who gave his age as50 but looked many years older did not prove to be areliablewitness,, only so much of his testimony as findssubstantial corroboration in the testimony of the otherwelders will be credited.Nolan's credited testimony shows that around July 10,1968,Waterson asked him whether he (as a newemployee) knew that the Company gave its employeessuch free benefits as money for their automobile licenseplates, picnics, anti-freeze, and the use of Company camptrailers,but then went on to say that if the Union got inthe employees would lose these benefits.Nolan's testimony further shows that several days laterWaterson in a conversation with Nolan told him that iftheUnion won the election, the Company would hire anew "hardboiled" welding foreman to crack a black snakewhip over the welders to get more work out of them.The above concludes the Examiner's findings on theevidence presented by counsel for General Counsel insupport of the allegations of the amended complaint thatRespondentby its "supervisor and agent,RussellWaterson," engaged in various unfair labor practices inviolation of Section 8(a)(1) of the Act. Waterson's denialsof the variousantiunionremarks attributed to him as setforth above are not credited.At the opening of the hearing, however, the amendedcomplaint was again amended to include an additionalallegation that Respondent,by its"supervisor and agent,Richard Stout," who as shown above is Respondent'spresident, "threatened and coerced its employees becauseof their activity on behalf of the Union" in violation ofSection 8(a)(1) of the Act. General Counsel relies on the'rhe following incident is illustrative of Nolan'sunreliabilityas awitnessWhen Respondent recalled him to work, Nolan asked for anextension of time in which to report to work on the ground that his wifewas in a hospital with a heart attack.The unrebutted testimony ofRespondent's then plant manager,Milton Bronk,shows that at the timeNolan claimed that his wife was in a hospital, she was in fact working ather regular job in a factory.The record also contains a number of otherindications reflecting on Nolan's veracity which it is not deemed necessaryto set forth here.testimonyofBergbreiter to support the allegation.Bergbreiter's credited testimony shows that he was presentat one of the speeches Stout made to his employees inwhich Stout made repeated references to "paid unionorganizers" and implied that there were such personsamong the Company's employees, but did not specificallyname anyone. Bergbreiter's undisputed testimony furthershows that Stout, dust prior to starting his speech, stoppedin front of Bergbreiter in the meeting room, exhibited abook to him, and asked him in the presence and hearingof the assembled employees if he knew whether the bookwas a union organizer's handbook Bregbreiter from hisobservation of the title on the book, acknowledged that itwas, and Stout quickly passed on to deliver his talk. In hisspeech,Stoutmade repeated reference to paid unionorganizers. Bergbreiter, feeling that Stout was creating theimpression that he was a paid union organizer, raised hishand to seek permission to refute the impression. Stoutdeclined Bergbreiter's request to be heard, but told him hewould see him in his office right after the meeting. At theconclusionof the speech, Bergbreiter in a privateconference with Stout protested the impression Stout hadcreated that he (Bergbreiter) was a paid union organizer.Stout thereupon asked Bergbreiter, "Well, have you aguilty conscience?" Bergbreiter replied that he was notbeing paid by the Union for his efforts to organize theshop. Stout ended the conversation by telling Bergbreiter,"Why don't you dust leave and go back where you camefrom?" Bergbreiter returned to his work. He was not firedbut voluntarily left the employment of Respondent about2 weeks after the Union lost the election.The record shows that Stout knew that Bergbreiter wason the Union's negotiation committee for some weeksprior to the above noted incident.Discussion and ConclusionsFrom the evidence of record as set forth in the abovefindings, I find and conclude that the 8(a)(1) allegations oftheamendedcomplaint,asamended,havebeensubstantiated with the exceptions hereinafter noted. ThechieffigureinthesemultipleviolationshasbeenWaterson,Respondent'swelding department foreman.Waterson's denials that he made the antiunion remarksattributed to him cannot be credited in the face of themassive and mutually corroborating and sincere testimonyfrom many employees under his former supervision thathe frequently made such remarks in the 2-month periodpreceding the representation election of August 13, 1968.However, the impact of the oral testimony and the printedrecord leaves the clear impression that the great bulk ofWaterson's antiunion remarks were made in the course ofgive-and-take conversations betweenWaterson and thewelders on a peer basis during a period when the subjectof the Union naturally dominated the plant due to theforthcoming election. This talk appears to have been asoften initiated by the four welders serving on the Union'snegotiating committee as by Waterson. There is evidencethatWatersonwasnotinfrequentlygoaded intoexpressions of his antiunion views by the welder membersof the Union's negotiation committee. The recordsupports an inference that these welders, particularlyBergbreiter,were trying to persuade Waterson to becomea union supporter and that this provoked a great deal oftalk about the merits and demerits of a union shop. In theexchange of views on the subject of the Union betweenWaterson and the welder members of the Union'sbargainingcommittee, the record supports the further STOUTCO, INC.183inferenceandconclusionthatthepsychologicalrelationship ofWaterson to the welders was more that ofan equal than that of a supervisor. The antiunion viewsexpressed by Waterson in these exchanges with his welderswere contrary to the oral and written instructions receivedbyWaterson from the Company. (Resp. Exh. 1) Theyappear to have been expressions of Waterson's ownpersonalviews.However, in view of the fact thatWaterson was at all times here pertinent an admittedagent of the Respondent and a supervisor within themeaning of the Act, the law is clear that Respondent mustnevertheless be held responsible for the above describedunfair labor practice conduct of Waterson as its agent.Ialso find and conclude that Respondent is in furtherviolation of Section 8(a)(I) of the Act by reason of theconduct of President Stout with respect to Bergbreiterwhom he knew to be a member of the Union's bargainingcommittee. As heretofore noted, Stout held a series ofemployee meetings at which he sought to persuade hisemployees by carefully prepared speeches that their bestinterests lay in voting against the Union at the thenforthcoming election. At one of these meetings as noted inthe findings, Stout, before starting the meeting, askedBergbreiter in the presence of the assembled employeeswhether a book he exhibited to Bergbreiter was a unionorganizer's handbook and after receiving a "Yes" answer,immediately launched into his speech in which he maderepeated references to paid union organizers. There can belittledoubt that this conduct on the part of Stout, bothbefore and during the course of his speech, was designedto cast aspersions by implication on Bergbreiter as a paidunion organizer and thus place him in possible contemptand ridicule before the assembled employees because ofhis union activities. I therefore find and conclude thatStout's speech and prespeech conduct "threatened andcoerced" Bergbreiter because of his union activities asalleged in paragraph 5(g) of the amended complaint, asamended at the trial.Certainportionsof thecomplaint alleging 8(a)(1)violations will be recommended for dismissal because offailure of proof. Paragraph 5(c) of the amended complaintalleges that Respondent by its supervisors and agents,RussellWaterson and Roger Nielson, threatened to exactgreater amounts of work from its employees if the uniongot in. As no evidence was presented to show that RogerNielson made any of the threats alleged in the indicatedparagraph of the amended complaint that part of theparagraphmaking reference to Roger Nielson will berecommended for dismissal for failure of proof.Iwill also recommend for dismissal Paragraph 5(e) ofthe amended complaint because of failure of proof. Theallegations of that paragraph reads-Respondent, by its supervisors and agents, RussellWaterson and Roger Nielson, at the facility, around thesecond week of July 1968, and about July 15, 1968, andonotheroccasions in July 1968, threatened itsemployees with loss of their jobs if they supported theUnion or if the Union got in.It is noted that counsel for General Counsel pursuant tomy request has attached to his brief an Appendixcontaining the allegations of the amended complaintannotatedto show the names of witnesses testifying intheir support together with the page numbers of thetranscriptwhere such testimony may be found.' It isnoteworthy that the Appendix fails to show that anywitnesses were produced in support of the allegations ofParagraph 5(e) of the amended complaint. It should alsobe noted that the allegations of Paragraph 5(e) are quitedifferent than those of Paragraph 5(f) of the amendedcomplaint which alleges that Respondent through its agentWaterson threatened to close its doors if the Union got inwhich would, of course, involve wholesale loss of jobs.Paragraph 5(f) has been fully substantiated by creditedtestimony whereas no testimony was offered in support ofParagraph 5(e). In the essential effect of loss of jobs,however, the two paragraphs are duplicative of each other,but with all supporting evidence directed at Paragraph5(f).Respondent in its brief treats the two paragraphs asduplicative.C. Issueas towhether Election should be set asidebecause ofObjectionable ConductAffectingElectionThe issue raised by Case 25-RC-3819 is whether theelection of August 13, 1968, which the Union lost shouldbe set aside by reason of the alleged unfair labor practicescharged to the Company in violation of Section 8(a)(1) ofthe Act as set forth in the amended complaint, as furtheramended at the trial, in Case 25-CA-3209.Itwas shown above that Respondent is in violation ofSection 8(a)(1) of the Act by reasons of numerousstatements made by its agent and supervisor, Waterson, toRespondent's welders that if the Union got in, existingemployeebenefitswouldbewithdrawn,workingconditions would be harder, and the Company might beobliged to close its doors because of greater financialburdens under a union contract. In addition there is anisolated incident of coercive interrogation by Waterson ofa single employee, Bergbreiter.6 It was also shown abovethatRespondent is in further violation of Section 8(a)(1)by reason of the conduct of its President Stout towardswelder Bergbreiter by which he threatened and coercedBergbreiter because of his union activities.The above-summarized unfair labor practices tookplace over a period of the two months preceding theAugust 13, 1968, election. In this 2-month period,Respondent's total employment averaged some 135employees in the bargaining unit here involved. No morethan 9 of these 135 employees, all in Respondent'swelding department, were subjected to the described unfairlabor practices. Seven of these nine welders testified insupport of the complaint herein, but at the time of theelection only four of the seven welders who so testifiedwere in the employment of the Respondent. Of the fourwelders in the employment of the Company at the time oftheelection,threewelders (Bergbreiter,Green,andOwens)weremembers of the Union's bargainingcommittee. It is found from the testimony of record andby inference that none of the welders on the Union'sbargaining committee were deflected from voting for theUnion at the election by any of the above-noted unfairlabor practices.It isagain noted that the welders, by andlarge,regardedWaterson's dire predictions of what wouldhappen if the Union gotinasmerely "an exchange ofopinionsmore than anything else." At the time of the'Respondent'sbrief at my request also contains a similar annotatedAppendix showing the names of witnesses who testified in refutation of theallegations of the amended complaint.'Similar testimony by employee Nolan that he was also interrogated asto his union membership by Waterson is not credited because of the priorfinding that Nolan was not a reliable witness and that only such testimonygiven by Nolan as appears supported by testimony from other reliablewitnesses would be given credence The testimony given by Nolan that hewas interrogated by Waterson as to his union membership does not fall inthe latter category. 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDelection,Waterson had only five welders working underhim, including the three indicated members of the Union'sbargaining committee.The record by stipulation shows that the Union did notrepresent a majority of the employees in the bargainingunit at the time it made written request to Respondent forrecognition on June 19, 1968, nor on June 25, 1968, whentheUnion filed a petition for an election, but did attainmajority status on and after July I, 1968.Discussion and ConclusionsIn the light of the above evidentiary findings, it is clearthatRespondent's preelection conduct had virtually noimpact or affect on the outcome of the election This isevident both from the minimal nature of the misconductand from the fact that the misconduct, if it had any affectat all, was directed at only a very small fraction of theemployeesvotingattheelection.As indicated,Respondent's preelection unfair labor practices consistedchieflyof statements by only one of its supervisors,Waterson, to employees in the welding department thattheworkwouldbecomeharder,thatexistingemployee-benefitswould be withdrawn, and that theCompany might close its plant under the financial burdensof higher union wages if the Union succeeded in becomingthe representative of the bargainingunit.Counsel forGeneral Counsel has not cited any cases in which suchminimal unfair labor practices have been held justificationfor the setting aside of an election The more typicalsituation in which an election is set aside is reflected inNorthwest Engineering Company, et at,148 NLRB 1136There the Board found that the Respondent (in that case)"had violated Section 8(a)(I) of the National LaborRelations Act, as amended, by the calculated timing of itsannouncement to employees regarding increased insurancebenefits, by instituting direct negotiations with employeesovergrievances,by granting employees extraordinaryovertime, by threatening employees with economic reprisalif the Union won the representation election herein, andby promising additional benefits in return for repudiationof the Union, all within a 2-week period immediatelypreceding the election, and further, by unilaterallygranting additional benefits to employees while objectionsto the election were pending and unresolved." The unfairlabor practices in the instant proceeding obviously fall farshort of the aggravated and serious nature of the unfairlabor practices found in theNorthwest Engineeringcase,and are insufficient in themselves to justify the settingaside of the election and the issuance of an order for anew electionMoreover, in view of the fact that the unfair laborpractices here involved were directed at only 5 out of 126employees still at the unit at the time of the election, it isobvious that the involved unfair labor practices would nothave altered the results of the election since the Companywon the election by a vote of 10 over that received by theUnion and especially in view of the further fact that 3 ofthe mentioned 5 employees were members of the Union'sbargainingcommittee and, from the record, whollyunlikely to have been deflected from voting for the Unionby reason of the unfair labor practices found aboveD Alleged 8(a)(5) Violation and Discussion andConclusionsAs an alternate to having the election set aside and anew election ordered on the basis of the Respondent'spreelection unfair labor practices,the amended complaintseeks a more drastic order,towit,an outright orderrequiringRespondent to recognize and bargain with theUnion, notwithstanding the fact that the Union lost theelection,on the ground that the Union represented amajority of the employees in the unit prior to the electionand that the Respondent undermined and destroyed thismajority by its preelection unfair labor practices Thisrelief is claimed on the basis of the Respondent's admittedrefusal to recognize and bargain with the Union afterdemand.Respondent's defense is three-fold It denies preelectionconduct affecting the election(on which findings havebeen heretofore made),itasserts a good-faith doubt as tothe Union'smajority at the times demands were made bytheUnion for recognition;and it denies that the Unionmade any demand on the Company for recognition fromand after July 1, 1968, when the Union finally attainedmajority statusAs Respondent's preelection unfair labor practices havebeen set forth in detail in an earlier section of thisDecision,they will not be repeated here In the sectionimmediately preceding this section,itwas found thatRespondent'spreelection conduct was not of sufficientgravity to justify an order for a new election.Under thesame facts and rationale,Ifindand conclude thatRespondent's preelection Section 8(a)(1) violations are solacking in flagrance and gravity and are so minimal incharacter and impact that they did not undermine theUnion and destroy its majority and accordingly do notmerit an order requiring Respondent to recognize andbargain with the Union notwithstanding the fact that theUnion lost the election.InHammond & Irving.Incorporated,154 NLRB1071, 1073,the Board held, " .not every act of misconduct necessarily vitiates theRespondent's good faith For, there are some situations inwhich the violations are not truly inconsistent with agood-faith doubt that the Union represents a majority ofthe employees.Whether the conduct involved reflects onthe goodfaith ofthe employer,requires an evaluation ofthe facts in each case "(Emphasis supplied.)Ifind and conclude under all the facts of record thatRespondent's. good-faith doubt as to the Union'smajoritystatuswas not vitiated by its minimal preelectionmisconductIn addition the record shows more positive aspects insupport of Respondent's defense of a good-faith doubt asto the Union's claimed majority status The Union madewrittendemand on Respondent for recognition andbargaining on June 19, 1968.The Company under date ofJune 24, 1968, declined recognition on the ground that ithad an"honest belief"that the Union did not represent amajority of its employees and suggested that the Unionfilean election petitionThe Union filed such a petitionon June 25 which I deem and find in effect a renewal ofthe original demand for recognition. It is*established thatthe Union on June 19 did not in fact represent a majorityof the employees in the unit as the record shows bystipulation that as of June 19 the Union had signedauthorization cards from only 34 employees out of the 144employees then constituting the unit.Similarly it isestablished that the Union as of June 25, 1968,when itfiled its election petition,likewise did not represent amajority of the employees in the unit as the record showsby stipulation that as of June 25 the Union had signedcards from only 53 employees out of the 135 employeesthen constituting the unit.The stipulations here referredwere based on an actual count of the cards made at the STOUTCO, INC.trial herein. It is noteworthy that even after counsel hadstipulated the number of authorization cards the Unionhad on June 19 and 25, they revised their stipulation uponfurther study of the cards to show that the Union hadeven somewhat fewer cards' on those dates than originallystipulated.Thus the actual subsequent count of the cards revealsthatRespondent's claim of a good-faith doubt as to theUnion's claimed majority was not a sham but was inretrospecta bona fidebelief that the Union did not in factrepresent a majority of its employees. It is evident fromthe record that Respondent's good-faith doubt as to theUnion'smajority stemmed in part from the fact thatRespondent's plant in the period here pertinent wassubject to very large labor turnovers, with four out of sixemployees quitting their jobs shortly after hiring.Other than the demands for recognition stated in theUnion's letter of June 19 and in its election petition ofJune 25, 1968, the Union made no further demands forrecognition and bargaining.The record by further stipulation shows that the Unionfinally attained majority status on July 1, 1968, as on thatdate the Union had signed authorization cards from 69 ofthe 128 employees then in the unit. Counsel for GeneralCounselconcedes thatRespondentmay have had"legitimate doubts" as to the Union's majority statusbefore July 1, but contends that from and after July 1,Respondent could no longer have a "reasonable basis fordoubt after that date." It bases this contention primarilyon the misconduct heretofore outlined on the part ofRespondent's welding foreman,Waterson, by which it isargued that Respondent was "seeking time within whichto undermine the union." For reasons heretofore stated, Iagain find this contention in the present connectionlikewiselackinginmerit.AsGovernment counselconcedes that Respondent could have had a legitimatedoubt as to the Union's majority status on June 19 or 25,Iagree with Respondent's argument (on brief) "that theRespondent would have to have been psychic to haveknown that the Union obtained a majority on July 1,1968." 1 find and conclude under all of the facts of recordthat the good-faith doubt as to the Union's majorityexpressed by the Company in its letter of June 24, 1968,to the Union carried over to July 1 and through August13, 1968, when the election took place.As I find that Respondent had a good-faith doubt as totheUnion's majority on July I, 1968, and at all timeshere pertinent, this would normally be dispositive of the8(a)(5) issue herein,with resultant dismissal of theamended complaint insofar as it seeks an 8(a)(5) orderrequiring the Respondent to recognize and bargain withthe Union.However, wholly aside from Respondent's defense onthe merits that it had a good-faith doubt as to the Union'smajority status at all times here pertinent, Respondentalso asserts the technical defense that it was not legallyobligated to bargain with the Union as of July 1, 1968,when the Union attained majority status, because nodemand was made upon it on that date or any subsequentdate for recognitionand bargainingby the Union andbecause all prior demands for such recognition by theUnion were made in the 2-week period prior to July Iwhen the Union had not yet attained majority status.'No question was raised at the trial as to the validity of these signedauthorization cards as so frequently happens when an order is soughtrequiring an employer to bargain with a union based on a card countmajority185Counsel for General Counsel also advances the furtherargument that ". . . even if the original demand were notacontinuingone,theUnion'sprocessingof itsrepresentation petition in itself constituted a continuingdemand sufficient to place on Respondent a duty tobargain."The two cases,American Compressed SteelCorporation,146NLRB 1463, 1470-71, enfd. 343 F.2d307, andEd's Foodland of Springfield, Inc,159NLRB1256, cited by Government counsel in support of thesepropositions,containfactualsituationssoentirelydissimilar from here as to be inapposite. In theAmericanCompressed Steel CorporationtheUnion made writtendemand for recognition on April 18, filed a petition forelection on April 22 but did not attain majority statusuntilApril 25, 1963. The Trial Examiner in that case,whose decision the Board adopted, found a violation ofSection 8(a)(5) but only because the Employer in that casehad totally ignored the Union's demand letter and thusenvinced "an outright refusal of the Union's requestwithout regard to the number of cards here." Under thesecircumstances the Examiner in theAmerican Compressedcase held "it would have been futile for the Unionformally to renew its request after April 25." In theinstant case, as seen, the Company did reply by letter ofJune 24 to the Union's request, declining recognitionbecause of a stated honest belief that the Union did notrepresent a majority of its employees and suggesting thatthe Union file an election petition. There is no indicationinRespondent's letter or any other conduct of theRespondent that it might not have acceded to a laterrequest for recognition based on a card count. The factthat the Union on July 12, 1968, entered into a stipulationwithRespondent for a consent election is an indicationthat the Union from and after the filing of its petition foran election on June 25 was no longer insisting that theCompany recognize the Union as the representative of itsemployees on the basis of a card count. The other case,Ed's Foodland,cited by counsel for General Counsel, doesnot appear to have any relevance to the issue here underdiscussion.It is firmly established that a demand by a union forrecognition and bargaining is a condition precedent for afinding of a refusal to bargain on the part of an employerin violation of Section 8(a)(5) of the Act.N.L.R.B. v.Columbia Enameling Co.,306 U.S. 292, 297;WaffordCabinet Co.,95 NLRB 1407, 1408.Under the full circumstances of this case and in view ofthe fact that the Union did not represent a majority of theemployees either on June 19, 1968, when it served writtendemand for recognition upon Respondent, nor on June 25,1968,when it filed its representation petition with theBoard, I hold that the Union's demand of June 19 becameexhausted, spent, and nonoperative'on July 1, 1968, whenthe Union finally attained majority status.The parties having stipulated that there were no newdemands by the Union upon Respondent for bargainingfrom and after July 1, 1968, when the Union attainedmajority status, I further hold and conclude that counselsupporting the complaint has failed to show a refusal tobargain on the part of the Respondent because of thefailure to show a demand by the Union for recognition asof the time the Union gained majority representation.N.L.R. B. v. Columbia Enameling Co., supra;WaffordCabinetCo, supra;N.L.R.B.v.ArkansasGrainCorporation,390F.2d824,828(C. A.4);Schwarzenbach-Huber Company v. N.L.R.B.,408 F.2d236 (C.A. 2). 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent, set forth in section111, above, occurring in connection with the operation ofRespondent described in section I above, have a close,intimate, and substantial relation to trade, traffic andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. CONCLUSIONSRE PETITIONER'S OBJECTIONSTheUnion'sobjections to the election in Case25-RC-3819, insofaras they were issues before me underthe rulingsof theRegionalDirector,togetherwith"additionalobjectable conduct,"'werethe subject ofallegationsof unfair labor practices of the amendedcomplaintinCase 25-CA-3209These issues have beenresolvedabove. In summary I have concluded thatRespondent's conduct did notaffect theoutcome of theelection.Accordingly,itisrecommended that the resultsof the election be certifiedPursuant to theOrderof the Regional Director, Case25-RC-3819 is hereby transferred to and continued beforethe Board in Washington, D.CVI. THE REMEDYIthaving been found that the Respondent engaged incertainunfair labor practices in violation of Section8(a)(1)oftheAct,itwillberecommended thatRespondent cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce and theUnion is a labor organization, all within the meaning ofthe Act.2By interfering with, restraining, and coercing itsemployees in the exercise of the rightsguaranteed inSection 7 of the Act, the Respondent has engaged, and isengaging,in unfairlabor practices within the meaning ofSection 8(a)(1) of the Act.3.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.4.All hourly rated employees of the Respondent atRespondent'sBristol,Indiana plant, exclusive of allsupervisors, guards, and office personnel, constitute a unitappropriate for collectivebargainingwithin themeaningof Section 9(b) of the Act.5.That the Union did not represent a majority of theemployees in the above-described unit either on June 19,1968, when it served a written demand upon Respondentfor recognitionand bargainingor on June 25, 1968, whenit filed a representation petition with the Board.6.That the Union made no demand on the Respondentfor recognitionand bargainingother than the demandscontained in its said letter of June 19, 1968, and in therepresentation petition it filed with the Board on June 25,'Thisphrase is quoted from the Order of the Regional Director in Case25-RC-38191968.7.That the Union's said recognition demand of June19, 1968, and its said representation petition of June 25,1968,do not constitute a continuing demand uponRespondent for recognition and collective bargaining8.That the Union on July 1, 1968, attainedrepresentation of the majority of the employees in the unitbutfailedtomake any recognition demands onRespondent on that date or on any date thereafter.9.That by reason of the Union's failure to makedemand on the Respondent for recognition on and afterJuly 1, 1968, when it attained majority status, theRespondent is not in violation of Section 8(a)(5) of theAct.10.That Respondent's refusal of June 24, 1968, torecognize and bargain with the Union pursuant to theUnion's request of June 19, 1968, was based ona bonafidegood-faith doubt as to the Union's claimed majoritystatus which as shown above the Union did not have onJune 19 or on June 25, 1968, when it filed itsrepresentation petition.11.That Respondent's said good-faith doubt as to theUnion'sclaimedmajoritystatuswasacontinuinggood-faith doubt at all times here pertinent.12.That the Respondent is not in violation of Section8(a)(5) and (1) of the Act by reason of its refusal torecognize and bargain with the Union under all thecircumstances of this case.13.That Respondent is not in violation of the Act byreason of the conduct alleged in paragraph 5(c) and (e) ofthe amended complaint insofar and only insofar as itrelatestotheallegedmisconductofRespondent'ssupervisor and agent Roger Nielson because of a completeabsenceofproof that he engaged in the allegedmisconduct.14.That Respondent is not in violation of the Act byreason of the conduct alleged in paragraph 5(d) of theamended complaint insofar and only insofar as it allegesinterrogation by Respondent of its employees as to theUnionmembership,activitiesanddesiresofotheremployees in the plant, because of a failure of proofthereon.15.That Respondent is not in violation of the Act byreason of the misconduct alleged in paragraph 5(e) of theamended complaint because of a complete absence ofproof thereon.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in the case,theTrialExaminer recommends that the Respondent,Stoutco, Inc., its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Threatening employees that Respondent wouldwithdraw existing employee benefits if they select theUnion to represent them.(b)Threatening employees that Respondent wouldimpose more onerous working conditions on them if theyselected the Union to represent them.(c) Promising employees better benefits than the Unioncould get for them if they withdrew from the Union andformed an independent employee committee to bargainwith the Union.(d)Coercively interrogating employees about theirunion activities STOUTCO, INC.(e) Threatening to close up its plant if the Union got in.2Take the following affirmative action(a) Post at its plant at Bristol, Indiana, copies of theattachednoticemarked "Appendix."9 Copies of saidnotice on forms provided by the Regional Director forRegion 25, shall, after being duly signed by Respondent'srepresentative, be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily postedReasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced or coveredby any other material(b)Notify the Regional Director for Region 25, inwriting, within 10 days from the date of this Order, whatsteps have been taken to comply herewith 10ITISFURTHER ORDERED that the complaint bedismissed insofar as it alleges unfair labor practices inviolation of Section 8(a)(5) of the Act and such otherunfair labor practices on which there was found above afailure of proof.'In the event that this Recommended Order be apopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice. In the furtherevent that the Board'sOrder be enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of,Appeals Enforcing an Order"shallbe substituted for the words "aDecision and Order ""In the event that this Recommended Order be adopted by the Board,this provision shall be modified to read"Notify said Regional Director, inwriting,within 10 days from the date of this Order what steps theRespondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National Labor187RelationsAct,asamended,we hereby notify ouremployees thatWE WILL NOT ask you if you are a member of aunion or if you take part in union activities or whatyour feelings are about any union.WE WILL NOT promise you better employee benefitsthan the United Steelworkers of America, AFL-CIO,or any otherunion,could get for you if you withdrewfrom the above-named Union or any union and formedanindependentemployeecommittee to bargaincollectively with the Company.WE WILL NOT threaten you with the withdrawal ofexistingemployeebenefitsifyouselecttheabove-named Union or any union to represent you incollective bargaining with the CompanyWE WILL NOT threaten you with more difficultworking conditions if you select the above-namedUnion or any union to represent you in collectivebargaining with the CompanyWE WILL NOT threaten to close our plant if youselect the above-named Union or any union to representyou in collective bargaining with the Company.You are all free to become or remain members of theUnited Steelworkers' Union or any other union, if youwant to, and we won't punish you in any way if you doSTOUTCO,INC(Employer)DatedBy(Representative)(Title)This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 614 ISTACenter, 150WestMarket Street, Indianapolis,Indiana46204, Telephone 633-8921.